Exhibit 10.2

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (this “Agreement”) is made effective as of
April 29, 2008 (the “Date of Grant”), between OMNI Energy Services Corp., a
Louisiana corporation (the “Company”), and G. Darcy Klug (“Holder”), and is
executed pursuant to the provisions of a Noncompetition Agreement between the
Company and the Holder (the “Noncompetition Agreement”).

1. Award. Subject to the terms and conditions of this Agreement, the Company
hereby awards to Holder, as of the Date of Grant, 400,000 shares (the
“Restricted Shares”) of the Company’s common stock, $0.01 par value per share
(“Common Stock”), which shall be issued as hereinafter provided in Holder’s
name, subject to certain restrictions thereon.

2. Restricted Shares. Holder hereby accepts the Restricted Shares when issued
and agrees that (i) no portion of the Restricted Shares may be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of prior to January 1, 2009 (the “Vesting Date”); and (ii) thereafter
the Restricted Shares may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of to the extent
then subject to the transfer restrictions as provided in this Section 2 (the
“Transfer Restrictions”), and in all cases must be sold in compliance with
applicable federal and state securities laws. The Transfer Restrictions on the
shares shall lapse, without the requirement for any action by the Company, as
follows:

 

January 1, 2009

   100,000 shares

Each April 1, July 1, October 1 and
January 1, thereafter through
January 1, 2011

   33,333 shares

April 1, 2011

   33,336 shares

With regard to any Restricted Shares with respect to which the Transfer
Restrictions have lapsed, such shares shall continue to be subject to the
restrictions on transfer imposed under applicable requirements of federal and
state securities laws and any stock exchange or quotation system on which the
Common Stock may be listed at the time of such transfer.

3. Additional Restrictions.

(a) Certificates. A certificate or certificates evidencing the Restricted Shares
shall be issued by the Company in Holder’s name, pursuant to which Holder shall
have all of the rights of a stockholder of the Company with respect to the
Restricted Shares, including, without limitation, voting rights and the right to
receive dividends (provided, however, that dividends paid in shares of Common
Stock shall be subject to the Transfer Restrictions). The certificate or
certificates shall be delivered upon issuance to the Holder until the Vesting
Date when all such Restricted Shares shall be fully vested pursuant to Section 2
of this Agreement. On the Date of Grant, Holder shall, if requested by the
Company, deliver to the Company one or more stock powers, endorsed in blank,
relating to the Restricted Shares. From time to time after the Vesting Date,
upon request by the Holder, (i) the Company shall cause a new certificate
representing the Restricted Shares as to which the Transfer Restrictions have
lapsed to be issued without a legend as



--------------------------------------------------------------------------------

to the Transfer Restrictions, in the name of Holder and shall deliver such
certificate to Holder, (ii) the Company shall cancel the returned certificate
representing the shares as to which the Transfer Restrictions have lapsed and
(iii) the Company shall destroy the stock power, if any, relating to such
Restricted Shares then in its possession.

(b) Corporate Acts. The existence of the Restricted Shares shall not affect in
any way the right or power of the Board of Directors of the Company (the
“Board”) or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding. The prohibitions of
Section 2 hereof shall not apply to the transfer of Restricted Shares pursuant
to a plan of reorganization of the Company, but the stock, securities or other
property received in exchange therefor shall also become subject to the Transfer
Restrictions and provisions governing the lapsing and such Transfer Restrictions
applicable to the original Restricted Shares for all purposes of this Agreement,
and the certificates representing such stock, securities or other property shall
be legended to show such restrictions.

4. Taxes. The Company and Holder hereby agree that amounts received under this
Agreement shall be classified as payments made to Holder in his capacity as an
independent contractor to the Company in connection with his non-competition
obligations to the Company. Holder agrees to and acknowledges that the
obligation to pay taxes on income received under this Agreement, and to deposit
such taxes, is solely the responsibility of Holder. If Holder makes an election
under Section 83(b) of the Internal Revenue Code with respect to the Restricted
Shares, Holder acknowledges and agrees that Holder is obligated to report as
income all amounts as required by Section 83(b) of the Internal Revenue Code.

In the event that any federal, state or local taxing authority determines that
the Company is liable for any failure to withhold and deposit taxes on any
portion of such payments, Holder hereby agrees to indemnify and hold harmless
the Company for such liability, including, but not limited to, any penalties and
interest. In addition, the Company shall be indemnified for any and all fees and
expenses associated with any claims made under this Section, including fees and
expenses associated with enforcement and collection of this indemnification
right.

5. Status of Restricted Shares.

(a) Holder understands that at the time of the execution of this Agreement the
issuance of the Restricted Shares has not been registered under the Securities
Act of 1933, as amended.

(b) Holder hereby agrees that (i) the certificates representing the Restricted
Shares may bear such legend or legends as the Company deems appropriate in order
to reflect the Transfer Restrictions and to assure compliance with the terms and
provisions of this Agreement and federal securities laws, (ii) the Company may
refuse to register the transfer of the Restricted Shares on the stock transfer
records of the Company if such proposed transfer would in the opinion of counsel
satisfactory to the Company constitute

 

-2-



--------------------------------------------------------------------------------

a violation of the terms and provisions of the Transfer Restrictions or federal
securities laws, and (iii) the Company may give related instructions to its
transfer agent, if any, to stop registration of the transfer of the Restricted
Shares.

6. Relationship. The Parties agree that Holder is not an employee on the Date of
Grant and that this grant is made pursuant to the provisions of a Noncompetition
Agreement between the Company and the Holder.

7. Effect of Death and Disability.

(a) Death. Upon the death of Holder, there shall be no effect on the vesting of
the Restricted Shares, and the Transfer Restrictions on the Restricted Shares
shall continue to lapse as provided in Section 2.

(b) Disability. If Holder becomes Disabled (as defined in Section 409(a)(2)(C)
of the Internal Revenue Code), there shall be no effect on the vesting of the
Restricted Shares, and the Transfer Restrictions on the Restricted Shares shall
continue to lapse as provided in Section 2.

8. Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of Holder, such notices or
communications shall be effectively delivered if hand delivered to Holder at
Holder’s principal place of employment or if sent by registered or certified
mail to Holder at the last address Holder has filed with the Company. In the
case of the Company, such notices or communications shall be effectively
delivered if sent by registered or certified mail to the Company at its
principal executive offices, attention: Chief Executive Officer.

9. Binding Effect; Survival. This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under Holder. The provisions of Section 5 shall survive the lapse of the
Transfer Restrictions without forfeiture.

10. Entire Agreement; Amendment. This Agreement and the Noncompetition Agreement
dated of even date herewith between the Company and Holder, constitute the
entire agreement of the parties with regard to the subject matter hereof, and
contains all the covenants, promises, representations, warranties and agreements
between the parties with respect to the Restricted Shares granted hereby.
Without limiting the scope of the preceding sentence, all prior understandings
and agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect. Any
modification of this Agreement shall be effective only if it is in writing and
signed by both Holder and an authorized officer of the Company.

11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Louisiana, without regard to conflicts
of law principles thereof.

12. Execution. This Agreement may be executed in multiple counterparts, each of
which will be deemed an original, which taken together shall constitute the
Agreement.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Holder has executed this Agreement,
all as of the date first above written.

 

HOLDER:     COMPANY:     OMNI ENERGY SERVICES CORP.

/s/ G. Darcy Klug

    By:  

/s/ Brian J. Recatto

G. Darcy Klug       Brian J. Recatto       Chief Operating Officer      

/s/ Edward E. Colson, III

      Edward E. Colson, III, Director      

/s/ Barry E. Kaufman

      Barry E. Kaufman, Director      

/s/ Dennis R. Sciotto

      Dennis R. Sciotto, Director      

/s/ Richard C. White

      Richard C. White, Director      

/s/ James C. Eckert

      James C. Eckert, Director      

/s/ Ronald E. Gerevas

      Ronald E. Gerevas, Director

 

Signature Page to Restricted Stock Agreement